United States Court of Appeals
      for the Federal Circuit
                 ______________________

  STRYKER CORPORATION, STRYKER PUERTO
  RICO, LTD., STRYKER SALES CORPORATION,
                Plaintiffs-Appellees

                            v.

     ZIMMER, INC., ZIMMER SURGICAL, INC.,
              Defendants-Appellants

ZIMMER ORTHOPAEDIC SURGICAL PRODUCTS,
                Defendant
          ______________________

                       2013-1668
                 ______________________

   Appeal from the United States District Court for the
Western District of Michigan in No. 10-CV-1223, Judge
Robert J. Jonker.
                  ______________________

      ON PETITION FOR PANEL REHEARING
              ______________________

Before PROST, Chief Judge, NEWMAN and HUGHES, Circuit
                        Judges.
PER CURIAM.
                       ORDER
    A petition for rehearing en banc was filed by appellees
Stryker Corporation, Stryker Sales Corporation and
2                      STRYKER CORPORATION   v. ZIMMER, INC.



Stryker Puerto Rico, Ltd. and a response thereto was
invited by the court and filed by appellant Zimmer Surgi-
cal, Inc. and Zimmer, Inc. This was followed by Stryker
Corporation, Stryker Sales Corporation and Stryker
Puerto Rico, Ltd.’s Motion for Leave to File a Reply in
Support of its Petition for Rehearing. The motion was
granted. The petition, response, and reply were referred
to the panel that heard the appeal.
    IT IS ORDERED THAT:
    (1) Appellees’ petition is granted by the panel for the
limited purpose of clarifying the discussion of the stand-
ard of review of the objective reckless prong of willful
infringement.
    (2) The previous opinion in this appeal issued Decem-
ber 19, 2014 and reported at Stryker Corp. v. Zimmer,
Inc., 774 F.3d 1349 (Fed. Cir. 2014) is withdrawn and
replaced with the revised opinion accompanying this
order.
                                   FOR THE COURT

March 23, 2015                     /s/ Daniel E. O’Toole
    Date                           Daniel E. O’Toole
                                   Clerk of Court